Case 2:20-cr-00089-Z-BR Document 34 Filed 01/28/21 Page1ofi1 PagelD 84

US. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT eR ALED OF TEXAS

 

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION JAN 28 2021
CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA § By.
§ Pe
Plaintiff, §
§
v. § 2:20-CR-89-Z-BR-(1)
§
GERRY CLYDE MOORE, JR. §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 13, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Gerry Clyde Moore, Jr. filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant

Gerry Clyde Moore, Jr. was knowingly and voluntarily entered; ACCEPTS the guilty plea of

Count One of the Superseding Information in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Defendant Gerry Clyde Moore, Jr.; and ADJUDGES Defendant Gerry Clyde Moore, Jr. guilty of
SO ORDERED, January Zo 2021.
|

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
